Case 1:11-md-02221-NGG-RER Document 862 Filed 12/13/18 Page 1 of 3 PageID #: 36380
                                              Wf

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK




     IN RE AMERICAN EXPRESS ANTI-                  Master File No: 1 l-MD-2221(NGG)(RER)
     STEERING RULES ANTITRUST
     LITIGATION(H)


     This Document Relates to:


     Rite Aid Corporation, et al. v. American
     Express Travel Related Services Co,, Inc.,
     Case No:08-cv-2315-NGG-RER


     CVSPharmacy, Inc. v. American Express
     Travel Related Services Co., Inc., Case No:
     08-CV-02316-NGG-RER


     Walgreen Co. v. American Express Travel
     RelatedSefvices Co., Inc., Case No:08-cv-
    2317-NGG-RER


    BI-LO, LLC V. American Express Travel
    Related Services Co., Inc., Case No: 08-cv-
    02380-NGG-RER


    H.E. Butt Grocery Co. v. American Express
     Travel Related Services Co. Inc., Case No:
    08-CV-02406-NGG-RER


    The Kroger Co., Sqfeway, Inc., Ahold USA,
    Inc., Albertson'sLLC, Hy-Vee, Inc., The
    Great Atlantic & Pacific Tea Company, Inc.
    V. American Express Travel Related Services
     Co., Inc., Case No: n-cv-0337-NGG-RER

    Meijer, Inc., Publix Super Markets, Inc.,
    Raley's, and Supervalu v. American Express
    Travel Related Services Co., Inc., Case No:
    ll-cv-0338-NGG-RER
Case 1:11-md-02221-NGG-RER Document 862 Filed 12/13/18 Page 2 of 3 PageID #: 36381
Case 1:11-md-02221-NGG-RER Document 862 Filed 12/13/18 Page 3 of 3 PageID #: 36382




                                                s/Nicholas G. Garaufis
